Name: Council Regulation (EEC) No 1764/78 of 25 July 1978 on the granting of aid for the consumption of butter in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/ 10 Official Journal of the European Communities 28 . 7 . 78 COUNCIL REGULATION (EEC) No 1764/78 of 25 July 1978 on the granting of aid for the consumption of butter in Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular to Article 12 (2) thereof, Having regard to the proposal from the Commission , Whereas the situation on the butter market is charac ­ terized by large quantities available and it is therefore advisable to increase the consumption of butter by all appropriate means ; Whereas the reduction of final consumer prices is an efficient means of attaining this objective ; whereas to this end the Commission envisages the adoption of ad hoc measures based on Article 6 (7) of Regulation (EEC) No 804/68 involving an additional reduction in the price of butter bought for direct consumption ; Whereas the implementation of the abovementioned measure presents particular problems in Italy ; whereas in fact the Italian butter market is character ­ ized on the one hand by the absence of public stocks and of quantities under private storage contracts and, on the other, by an indigenous production which cannot be sold to intervention and the normal sales of which would be jeopardized by the admission, under the abovementioned measures, of large supplementary quantities of butter ; whereas, in order to avoid such disturbances on the Italian market and to avoid discrimination against consumers in Italy by compar ­ ison with consumers in the other Member States, it is necessary to provide for the possibility of subsidizing a corresponding quantity of butter produced in Italy on the same conditions as the butter sold in the other Member States in the framework of the said measures, HAS ADOPTED THIS REGULATION : Article 1 1 . Aid shall be granted in Italy for the direct consumption of butter produced in that Member State . 2 . The amount of this aid and the maximum quan ­ tity of butter which may benefit from it shall be fixed in accordance with the same criteria as those appli ­ cable to the sale at reduced prices in other Member States of butter from public stocks or under private storage contracts, and intended for direct consump ­ tion . 3 . Furthermore, the detailed rules for the applica ­ tion of this Regulation shall lay down, in particular, a time limit for the packaging of the butter in small packets and also arrangements to ensure that the butter concerned will be consumed in Italy. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1978 . For the Council The President J. ERTL (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) See page 6 of this Official Journal .